DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 1/20/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 1/20/2020 are acknowledged and acceptable.

Claim Objections
Claims 9, 10 and 11 are objected to because of the following informalities:  The use of the term “in particular” imparts at least some degree of ambiguity in the claim and should be removed or replaced.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lippert et al. (U.S. Patent 2,380,455).

In regards to claim 1, H. Lippert et al (henceforth referred to as Lippert) disclose a semi-automatic or fully automatic firearm having a barrel (item 2), the rear end of which is designed as a cartridge chamber into which a round can be inserted from the rear, respectively (see cartridge insertion as depicted in figures 1 and 2);
a breech body, which is movable in a longitudinal direction of the barrel between an open position for releasing the cartridge chamber for the reloading of a round and a closing position that closes the cartridge chamber.  Lippert teaches a breech body (item 4) that translates from closed position to open position (see figures 1 and 2),
wherein in the closing position the breech body closes the cartridge chamber to the rear and acts as a thrust bearing for a cartridge casing, wherein
the firearm has a breech locking device  that is designed to move a breech body lock from a breech body release position for releasing the breech body to a breech body locking position for locking the breech body in its closing position and from the breech body locking position to the breech body release position.  As shown, the breech body engages with a breech body lock (item 9), wherein

has an electromagnet for moving the breech body lock from the breech body locking position to the breech body release position, or
has an electromagnet for moving the breech body lock from the breach body release position to the breech body locking position and for moving the breech body lock from the breech body locking position to the breech body release position.

In regards to claim 2, Lippert discloses that the breech locking device has an elastic element, in particular a spring, further in particular a coil compression spring or a coil pull-back spring.  The locking device of Lippert includes at least two coil springs (see item 10).

In regards to claim 4, Lippert discloses that when the electromagnet is in an energized state, the breech body lock is in the breech body release position.  Lippert teaches that when the electromagnet is energized, the breech body lock is released (page. 1, col. 2, lines 43-49).

In regards to claim 6, Lippert discloses that the firearm has a firing device that has at least one electromagnet for at least partial actuation of same.  The firearm of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al. (U.S. Patent 2,380,455) in view of Kirstein et al. (U.S. Patent 8,042,296).

In regards to claim 5, Lippert teaches that the breech body lock has a locking section (note that reciprocating breech body), but fails to teach that the firearm also has a firing pin and the locking section has a recess in which the firing pin is arranged to be movable reciprocally in the longitudinal direction of the barrel.  However, Kirstein et al (henceforth referred to as Kirstein) teaches a reciprocating breech body lock with a recess and a reciprocating firing pin (item 20).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a central reciprocating firing pin along with a recess as taught by Kirstein in the breech block lock of Lippert, to allow for initiation of the cartridge after breech block engagement.

In regards to claims 7 and 8, Lippert does not explicitly disclose that the firing device has a firing pin that is movable from a neutral position to a firing position by means of the electromagnet or that the firing pin or a section thereof is movable from the firing position to the neutral position by means of the electromagnet.  However, Kirstein teaches a firing pin movable by way of an electromagnet along with a breech block and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a firing pin along with the breech block of Lippert and 

In regards to claim 11, Lippert fails to disclose that the firing device has an elastic element, in particular a spring.  However, Kirstein teaches an attached spring with the firing pin of firearm and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a spring with the firing mechanism of Lippert, as taught by Kirstein, to provide a force to move the firing mechanism into a cartridge primer.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al. (U.S. Patent 2,380,455).

In regards to claim 3, Lippert does not teach that when the electromagnet is in a deenergized state, the breech body lock is arranged in the breech body release position (Lippert teaches the opposite).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the function of the electromagnet or provide the alternate scenario, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

In regards to claim 9, Lippert fails to disclose that the firing device has more than one electromagnet, in particular 3 electromagnets.  However, it would have been St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al. (U.S. Patent 2,380,455) in view of Harrison et al. (U.S. Patent 4,232,583).

In regards to claim 10, Lippert fails to disclose that the firing pin is of a multi-part form, in particular of a two-piece form.  Harrison et al (henceforth referred to as Harrison) teaches a weapon with a firing pin assembly including at least two parts and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a multi-part firing pin in/on the weapon of Lippert as taught by Harrison, to allow for a more easily implemented firing pin.

Summary/Conclusion
Claims 1-11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.


/BENJAMIN P LEE/Primary Examiner, Art Unit 3641